MEMORANDUM OPINION
                                        No. 04-10-00873-CV

                                     Remigio A. MARTINEZ,
                                            Appellant

                                                 v.

                             Honorable Catherine TORRES-STAHL,
                 Selena M. Alvarenga, Margaret G. Montemayor, and Mary Beccera,
                                           Appellees

                     From the 285th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009-CI-08605
                            Honorable Karen H. Pozza, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: July 13, 2011

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was due to be filed by May 25, 2011. Because neither the brief nor a

motion for extension of time was filed, on June 15, 2011, this court issued an order directing

appellant to show cause in writing why this appeal should not be dismissed for want of

prosecution. Appellant has not responded. Accordingly, this appeal is dismissed. See Tex. R.

App. P. 38.8(a)(1), 42.3(b),(c).

                                                      PER CURIAM